                   BEFORE THE UNITED STATES
          JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: GOOGLE GAMBLING                 )
APP LITIGATION                         )     MDL Docket No. 3001

                      NOTICE OF RELATED ACTIONS

      In accordance with Rule 7.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, Plaintiffs Michael Brown, Maria Valencia-

Torres, Edgar Smith, and Erica Montoya submit this notice to notify the panel of the

potential related actions listed on the attached Schedule of Actions. Docket sheets

and complaints are attached.

      Respectfully submitted this 9th day of April, 2021,

                                                            /s/ Dargan M. Ware
                                                            Counsel for Plaintiffs
                            RELATED ACTIONS

  Case Caption             Court         Civil Action No.        Judge
Sparks v. Google     Northern District   5:21-cv-01516    Hon. Edward J.
LLC, et al.          of California                        Davila
Long v. Google       Northern District   3:21-cv-01589    Hon. James Donato
LLC, et al.          of California
Lords v. Google      Northern District   5:21-cv-01725   Hon. Beth Labson
LLC, et al.          of California                       Freeman
Bruschi v. Google    Northern District   5:21-cv-01992   Hon. Edward J.
LLC, et al.          of California                       Davila
Andrews         v.   Northern District   3:21-cv-02100   Hon. William H.
Google LLC, et al.   of California                       Orrick
